Citation Nr: 1139623	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-39 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a neck disability.

6.  Entitlement to an increased rating for service-connected psychiatric disorder, rated 10 percent disabling from February 4, 2006; 50 percent disabling from March 25, 2008; and 70 percent disabling from September 20, 3009.

3.  Entitlement to a compensable rating for service-connected costochondritis.

4.  Entitlement to a compensable rating for service-connected right Achilles tendon calcific tendinitis.

5.  Entitlement to a compensable rating for service-connected left Achilles tendon calcific tendinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1983, May 2002 to November 2002, and August 2005 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) from September 2006 and March 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the benefits sought on appeal.

As a preliminary matter, in a September 2010 pre-certification review and in a May 2011 brief, the Veteran's service representative addressed the issues of entitlement to service connection for a neck disability and a left shoulder disability, and entitlement to compensable ratings for service-connected costochondritis, left Achilles tendon calcific tendinitis, and right Achilles tendon calcific tendinitis.  As discussed further below, the appeals on those issues were previously withdrawn by the Veteran in a September 2010 written communication.  Therefore, the Board finds that service representative's communications to constitute new claims for service connection for a neck disability and a left shoulder disability, and entitlement to compensable ratings for service-connected costochondritis, left Achilles tendon calcific tendinitis, and right Achilles tendon calcific tendinitis, and refers those claims to the RO for appropriate action.


FINDING OF FACT

In a written statement dated in September 2010, the Veteran withdrew his appeal concerning entitlement to service connection for a left shoulder disability and a neck disability, and entitlement to increased ratings for costochondritis, left Achilles tendon calcific tendinitis, right Achilles tendon calcific tendinitis, and dysthymic disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issues of entitlement to service connection for a left shoulder disability and a neck disability, and entitlement to increased ratings for costochondritis, left Achilles tendon calcific tendinitis, right Achilles tendon calcific tendinitis, and dysthymic disorder have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202 , 20.204(b) (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(c)  (2011). 

In December 2007, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issues of entitlement to service connection for a left shoulder disability and a neck disability, and entitlement to increased ratings for costochondritis, left Achilles tendon calcific tendinitis, right Achilles tendon calcific tendinitis, and dysthymic disorder, as identified in November 2007 statements of the case. 

In a September 2010 written communication, the Veteran stated that he wished to withdraw his appeal of the six issues.  The Veteran's written statement indicating his intention to withdraw the appeal as to those issues satisfies the requirements for the withdrawal of a substantive appeal. 

The Board is cognizant that in a September 2010 pre-certification review and in a May 2011 brief, the Veteran's service representative addressed issues that were previously withdrawn by the Veteran in his September 2010 written communication.  However, as the service representative's communications were not received within 60 days from the date of mailing of the November 2007 statements of the case, or within the one-year period from the date of the mailing of the September 2006 and March 2007 rating decisions being appealed, they do not constitute timely substantive appeals and cannot serve to reinstate the Veteran's appeal as to those issues.  38 C.F.R. §§ 20.204(c), 20.302 (b) (2011). 

As the Veteran has withdrawn his appeal as to the issues of entitlement to service connection for a left shoulder disability and a neck disability, and entitlement to increased ratings for costochondritis, left Achilles tendon calcific tendinitis, right Achilles tendon calcific tendinitis, and dysthymic disorder, there remains no allegation of errors of fact or law for appellate consideration concerning this issue. The Board, therefore, has no jurisdiction to review those issues. 

Accordingly, the issues of entitlement to service connection for a left shoulder disability and a neck disability, and entitlement to increased ratings for costochondritis, left Achilles tendon calcific tendinitis, right Achilles tendon calcific tendinitis, and dysthymic disorder are dismissed.



ORDER

The appeal concerning the issue of entitlement to service connection for a left shoulder disability is dismissed.

The appeal concerning the issue of entitlement to service connection for a neck disability is dismissed.

The appeal concerning the issue of entitlement to an increased rating for a psychiatric disorder is dismissed.

The appeal concerning the issue of entitlement to a compensable rating for costochondritis is dismissed.

The appeal concerning the issue of entitlement to a compensable rating for right Achilles tendon calcific tendinitis is dismissed.

The appeal concerning the issue of entitlement to a compensable rating for left Achilles tendon calcific tendinitis is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


